Case: 08-31099 Document: 00511302688 Page: 1 Date Filed: 11/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2010
                                     No. 08-31099
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEO LOSTON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                          USDC No. 5:05-CR-50004-ALL


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Leo Loston has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Loston has filed a response in which he argues
that the district court erred in denying his 18 U.S.C. § 3582(c)(2) motion because
he is eligible for relief under Amendment 706 to the Sentencing Guidelines and
because relief was warranted.           Loston also seeks the appointment of new
counsel. Our independent review of the record, counsel’s brief, and Loston’s


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-31099 Document: 00511302688 Page: 2 Date Filed: 11/23/2010

                                 No. 08-31099

response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, Loston’s motion for the appointment of new
counsel is DENIED, counsel is excused from further responsibilities herein, and
the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2